



THIS SETTLEMENT AGREEMENT is made on 30 May 2020


BETWEEN:


(1)COTY MANAGEMENT B.V., a private limited liability company incorporated under
the laws of the Netherlands, having its registered seat in Amsterdam, the
Netherlands, and its office address at Schiphol Boulevard 393 Toren B, 1118 BJ
Schiphol, the Netherlands, hereinafter: the Company; and


(2)MR GIOVANNI PIERACCIONI, born on XXX, residing at X, hereinafter: the
Executive;


The Company and the Executive together referred to as the Parties and each of
them individually as the Party.


WHEREAS:


a)the Executive entered into the Company’s employment with effect from 1
February 2020, having entered into the employment of one of the Company’s
affiliated companies in the US as of 14 January 2019 and currently holds the
position of President EMEA;


b)a difference of opinion has arisen between the Parties in relation to the
policy of the Company which they have not been able to resolve;


c)the Parties have now come to the conclusion that termination of the employment
is therefore inevitable;


d)the Parties emphasize that the reason for termination is not an urgent cause
(dringende reden) as referred to in article 7:678 of the Dutch Civil Code, and
that the initiative to terminate the employment has been taken by the Company;


e)the Parties have discussed the terms and conditions of termination of the
Executive’s employment and corporate position(s) with the Company and/or with
companies affiliated to the Company (the Group) and wish to hereby record their
agreement in this respect in writing; and


f)by concluding this settlement agreement, the Parties intend to reach a
comprehensive settlement.


IT HAS BEEN AGREED AS FOLLOWS:


image01.jpg [image01.jpg]




--------------------------------------------------------------------------------



1.The employment between the Company and the Executive will terminate by mutual
consent with effect from 1 April 2021 (the Termination Date).


2.The Executive is entitled to terminate the employment at an earlier date than
the Termination Date with effect from the end of the relevant calendar month (in
which case the Termination Date for the purpose of this settlement agreement and
for the end of his non-compete obligations will be deemed to be such earlier end
date). Parties agree that in that case, the Severance Payment as meant in clause
6 of this agreement will be increased by a gross amount equal to the gross base
salary that the Executive would have otherwise received in respect of the period
from the early termination date up to 1 April 2021.


3.By signing this agreement, the Executive stands down or resigns, as the case
may be, with effect from 1 June 2020, from all other employment or corporate
positions he holds with the Company and/or the Group, such as supervisory and
management board positions, and all other positions that the Executive holds in
his capacity as representative of the Company or the Group, like memberships to
branch organisations, without cancelling the membership of the relevant members
of the Company or the Group to those organisations. The Executive undertakes to
sign such documentation and to take such actions as may be required to give
effect to the foregoing.


4.The Executive will as of 1 June 2020 be released from his duties (vrijgesteld
van werkzaamheden). The Executive will in the period up to the Termination Date
remain available to answer questions and use such period to correctly and
properly hand over his job. In the period up to the Termination Date, the
Executive shall not perform any acts that he was authorized to perform pursuant
to a power of attorney granted to him or otherwise.


5.Subject to the provisions of this agreement, the Company will pay the
Executive his regular salary and provide him with his regular benefits until the
Termination Date. Any expenses not yet claimed and relating to the period up to
the Termination Date will be reimbursed in accordance with the expense policies
applicable within the Company from time to time, provided that a request for
reimbursement will have been submitted to the Company ultimately on the
Termination Date.


6.Within one month after the Termination Date, and provided that the Executive
has complied with all of the obligations following from this agreement and the
employment agreement, the Company will pay to the Executive a severance payment
equal to one annual base salary (including holiday allowance) plus annual bonus
at target amounting to EUR 1,190,000 gross in total (the Severance Payment). The
Severance Payment is deemed to include any compensation to which the Executive
may be entitled in relation to the termination of his employment, including but
not limited to any transition payment (transitievergoeding) as referred to in
article 7:673 of the Dutch Civil Code, compensation for any part of the
applicable notice period not having been observed, and compensation for loss of
income and benefits of whatever nature relating to the employment or any other
positions held by


image01.jpg [image01.jpg]




--------------------------------------------------------------------------------



the Executive with the Group, including the termination thereof, such as
entitlements arising from the use of company property and contributions to
private insurance and pension arrangements. The Severance Payment will be paid
to the Executive in the Netherlands, less taxes and social security premiums.


7. Within one month after the Termination Date, the Company will effect a normal
final payment (eindafrekening) in the Netherlands, subject to the provisions of
this agreement. The Executive will be deemed to have taken up all accrued
outstanding holidays in the period up to the Termination Date. The Executive’s
pension will be made premium free (premievrij) in accordance with the law and
the rules of the relevant pension plans. As part of the final payment, the
Company will also pay to the Executive an amount of EUR 700,000 gross in the
Netherlands.


8. To the extent the Executive will relocate, the conditions of relocation, as
included in the Letter of Understanding (see p. 7 under “Relocation in case of
termination without cause”), signed by the parties on 28 June 2019 (the LOU),
will apply.


9. The Company will, in accordance with the paragraph “Tax Assistance” of the
LOU (See p. 6), make available to the Executive a tax consultant to assist the
Executive with his tax returns for the calendar years 2019, 2020 and 2021.


10. The Executive will in accordance with the LOU (see p. 6 under “Home Leave”)
remain entitled to two roundtrip tickets from Amsterdam to New York for himself
to allow him to have his medical check-up in accordance with the conditions as
included in the LOU, meaning he will be entitled to two roundtrips before the
Termination Date (one in 2020 and one in 2021 in the period up the Termination
Date).


11. For the financial year 2020, the Executive will be paid the second half of
his H1 bonus under the APP of in total USD 132,679 gross, which amount will be
paid out as part of the October 2020 payroll. For the financial year 2021, the
Executive will not be paid a bonus. The Executive’s rights under Coty’s Equity &
Long-Term Incentive Plan (the “Plan”) will be forfeited in accordance with the
rules of the plan. For the avoidance of doubt, the Parties agree that if the
Termination Date occurs on 1 April 2021 (e.g., there is no early termination)
and on the condition that the employee claims his rights to pension, then the
termination of Executive on the Termination Date would be deemed a Retirement
(as such term is defined in the Plan) for purposes of the outstanding equity
awards that Executive holds on the Termination Date, and such outstanding equity
awards would be treated as provided for under the Plan in the event of a
termination of service upon Retirement. The Executive confirms that, except for
payment of the second half of his FY 2020 H1 bonus as mentioned in this clause
11, he has no further claims with regard to any incentive compensation and/or
share based benefits for any past or future period against the Company and/or
the Group, the controlling shareholders and/or their ultimate beneficial owners.


image01.jpg [image01.jpg]




--------------------------------------------------------------------------------



12.  The Company will contribute an amount of at maximum EUR 3,000 gross
exclusive of VAT towards legal fees incurred by the Executive in respect of
legal assistance in connection with the termination of his employment, which
amount shall be paid directly to his legal adviser(s) upon receipt by the
Company of (an) original specified invoice(s) in the name of the Executive, but
marked payable by the Company.


13.  Ultimately on 1 June 2020, the Executive will return to the Company and/or
any other party designated by the Company all property of the Company and/or the
Group, and all other items made available to him by or on behalf of the Company
and/or the Group in connection with the performance of his job, including, but
not limited to: any and all files, software and diskettes, credit cards, keys,
documents, papers, records, notes, agenda, memoranda, plans, calendars, and
other books and records of any kind and nature whatsoever containing information
concerning the Company and/or the Group, their customers or operations. The
Executive herewith confirms that he will not retain copies of any such property
or other materials. As regards the mobile phone and computer made available to
the Executive in connection with his employment with the Company, Parties agree
that the Executive will be entitled to keep these (the Executive agreeing and it
being understood that the Company may need, and the Executive agrees to, return
them to the Company for a period of time prior to the Termination Date so that
the contents thereof may be recorded by the Company solely for the purpose of
fulfilling the Company’s duties in connection with ongoing litigation against
the Company, following which such devices shall be returned to Executive). The
Executive confirms that he will until the date of return use any company
property in line with the rules and procedures applicable within the Company
and/or the Group in that respect.


14.  Parties will not disclose, divulge, or communicate any negative or damaging
information about each other, and in the case of the Executive, also not about
the Group, the controlling shareholders and/or their ultimate beneficial owners.


15.  The Parties will keep strictly secret and confidential the existence and
contents of this agreement, as well as any other information relating to the
settlement or the termination of the employment agreement, unless vis-à-vis the
Executive’s civil partner or the Parties’ legal advisors or in case this would
be required for the proper implementation of this agreement or as a result of a
legal obligation to disclose such information.


16.  Any confidentiality and intellectual property clauses as agreed upon
between the Executive and the Company and/or the Group in the employment
agreement and/or in the confidentiality, non-competition and non-solicitation
agreement signed by the Executive on 13 January 2020 (RCA) will remain in full
force after the Termination Date in accordance with their terms.


17.   The non-compete undertakings as agreed upon between the Executive and the
Company in clause 7 of the RCA will lapse as of the Termination Date. However,
the non-solicitation
image01.jpg [image01.jpg]




--------------------------------------------------------------------------------



and non-poaching undertakings as agreed upon between the Executive and the
Company and/or the Group in the employment agreement and/or the RCA will remain
in full force after the Termination Date in accordance with their terms and
including the penalties agreed in case of violation. The Executive confirms that
the Severance Payment in clause 6 provides a reasonable compensation for these
undertakings as meant in article 7:653, subsection 5 of the Dutch Civil Code.


18. The Executive confirms that he will change any social media profiles
(LinkedIn, Facebook, Twitter and any other relevant media being applicable)
ultimately at the Termination Date, so that is unambiguously clear that the
Executive is no longer employed by the Company. In addition, the Executive shall
ensure that the information provided in any of his social media profiles
concerning his employment with the Company is accurate, including but not
limited to the position, tasks and responsibilities and the duration of the
employment.


19. Subject to the provisions of this agreement, the Parties hereby reciprocally
grant each other full and final discharge as regards any rights or claims they
may have related to the Executive’s employment and actuation and/or any other
positions he holds with the Company and/or the Group, or the termination
thereof.


20. The Executive has been advised by the Company to seek professional legal
advice before accepting the terms and conditions as laid down in this agreement,
and the Executive confirms that he fully understands the terms and conditions of
this agreement and is fully aware of all of the implications arising therefrom.


21. The Executive declares that he has at the time of signing of this agreement
not been made an offer of employment or engagement by another employer or has a
concrete expectation of such offer being made and/or accepted such offer. This
declaration is essential for the Company and to the extent it appears the
declaration given by the Executive is false, the Executive will not be entitled
to the Severance Payment, whilst all other provisions of this agreement remain
in full force and effect.


22. If the Executive becomes incapacitated for work before the Termination Date,
this does not change the arrangements made in this agreement. If the Executive
becomes ill prior to the Termination Date or within four weeks after the
Termination Date, the Executive shall immediately report this to the Company in
writing and provide his contact details. The Executive will be obliged to (i)
report to the company doctor upon first request, (ii) at all times provide his
full cooperation to applicable reintegration obligations, and (iii) provide the
Company with all information which it needs to submit to the Executive Insurance
Agency (UWV) or other relevant authorities in this respect. If the Executive
does not comply with the applicable reintegration obligations, the right of
continued payment of wages shall cease. If the Executive is eligible for benefit
under the Dutch Sickness Benefit Act (Ziektewet) or Work and Income (Capacity
for Work) Act (WIA) or the Return to Work (Partially Disabled Persons)
Regulations (WGA), the Executive must strictly comply with


image01.jpg [image01.jpg]




--------------------------------------------------------------------------------



the rules and regulations in respect of sickness and incapacity for work as
issued by the UWV.


23. All amounts payable under this agreement are gross amounts. The Executive
will bear all regular wage tax and income tax, as well as any employee social
security contributions due in relation to all the amounts payable and benefits
granted under this agreement and indemnify and hold harmless the Company and any
company of the Group for all these taxes and premiums payable in respect of such
amounts. For the avoidance of doubt, this indemnification will not apply to any
other taxes, interest and penalties payable by the Company and/or any company of
the Group in respect of the amounts payable and benefits granted under this
agreement.


24. This agreement constitutes a settlement agreement
(vaststellingsovereenkomst) in accordance with Article 7:900 and further of the
Dutch Civil Code. The Parties to this agreement irrevocably waive their right to
seek rescission and/or annulment of this agreement. Notwithstanding the above,
the Executive has the right to within two weeks after the date of this
agreement, revoke his agreement to this settlement in accordance with article 7:
670b, subsection 2 of the Dutch Civil Code by means of a written statement to
the Company to that effect.


25. This agreement represents the entire understanding and agreement reached
between the Parties in respect of the termination of the Executive’s employment
and corporate position(s) with the Company and/or the Group. This agreement
supersedes all previous agreements, both oral and in writing, including
correspondence, in relation to such subject matters. Modifications and/or
amendments to this agreement shall only be valid if agreed in writing between
the Parties.


26. This agreement shall be governed by and construed in accordance with the
laws of the Netherlands.


27. All disputes arising out of or in connection with this agreement shall be
submitted in the first instance to the competent court in Amsterdam.


In witness whereof this agreement was executed in duplicate and signed by the
Parties:






[SIGNATURE PAGE TO FOLLOW]


image01.jpg [image01.jpg]




--------------------------------------------------------------------------------



For Coty Management B.V.: For acceptance:


/s/ Kristin Blazewicz     /s/ Giovani Pieraccioni
Name: Kristin Blazewicz Gianni Pieraccioni
Date: May 30, 2020 Date: May 30, 2020
image01.jpg [image01.jpg]

